Case 3:20-cv-03086-M-BN Document 52 Filed 06/15/21              Page 1 of 1 PageID 1274



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JUANITA BURCH,                              §
                                            §
      Plaintiff,                            §
                                            §
V.                                          §            No. 3:20-cv-3086-M-BN
                                            §
FREEDOM MORTGAGE CORP.,                     §
                                            §
      Defendant.                            §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this case,

and the Findings, Conclusions, and Recommendation of the United States Magistrate Judge

dated June 10, 2021 [Dkt. No. 45], the Court finds that the Findings, Conclusions, and

Recommendation of the Magistrate Judge are correct and they are accepted as the Findings,

Conclusions, and Recommendation of the Court.

      IT   IS,     THEREFORE,    ORDERED         that   the   Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge are accepted.

      SO ORDERED this 15th day of June, 2021.




                                           -1-
